DETAILED ACTION
1.	This communication is in response to the Application filed on 5/24/2019. Claims 1-15 are pending and have been examined.
Allowable Subject Matter
2. 	Claims 4-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claim 9-11, 13, 15 are allowable.
Claim Rejections - 35 USC § 103
3.	Claims 1-3, 12, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Vitte, et al. (US 20120310637; hereinafter VITTE) in view of Erkelens (US 20160134984; hereinafter ERKELENS).
As per claim 1, VITTE (Title: Audio equipment including means for de-noising a speech signal by fractional delay filtering, in particular for a "hands-free" telephony system) discloses “A target sound enhancement device (VITTE, Title), comprising: 
an observed signal acquisition part that acquires observed signals from a plurality of microphones (VITTE, [0017], the de-noising means receiving as input the samples of the speech signals delivered by the two microphone sensors and delivering as output a de-noised speech signal representative of the speech uttered by the user of the equipment);
a [ noise estimation ] part that associates an observed signal from a predetermined microphone among the plurality of microphones, a time frame difference caused according to a relative position difference between the predetermined microphone, a freely selected microphone that is among the plurality of microphones and is different from the predetermined microphone and a noise source, and a transfer function gain caused according to the relative position difference between the predetermined microphone, the freely selected microphone and the noise source, with each other, and estimates noise included in observed signals through a plurality of the predetermined microphones (VITTE, [0017], a noise reference; [0018], the adaptive filter is a fractional delay filter suitable for modeling a delay <read on time frame difference> shorter than the sampling period of the sampling means; [0071], to estimate the noise transfer filter <read on transfer function gain> between the two microphones; [0078], the filter Ĥ calculated by the adaptive algorithm that estimates the transfer of noise between the microphone 10 and the microphone 12); 
a filter generation part that generates a filter based at least on the estimated noise     (VITTE, [0017], The de-noising means are non-frequency noise reduction means comprising an adaptive filter combiner for combining the signals delivered by the two microphone sensors .. to cancel the noise picked up by one of the microphone sensors on the basis of a noise reference <read on estimated noise> given by the signal delivered by the other microphone sensor); and
a filtering part that filters the observed signal obtained from the predetermined microphone through the filter (VITTE, Abstract, an adaptive filter performing an iterative search seeking to cancel the noise) .”  
VITTE does not expressly disclose “noise estimation ..” However, the limitation is taught by ERKELENS (Title: Determining noise and sound power level differences between primary and reference channels).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of ERKELENS in the system taught by VITTE to provide noise estimation for improved noise filtering for target sound enhancement.
As per claim 2 (dependent on claim 1), VITTE in view of ERKELENS further discloses “wherein the observed signal of the predetermined microphone includes a target sound and noise, and the observed signal of the freely selected microphone includes noise (VITTE, Fig. 1; Abstract, to cancel the noise picked up by one of the microphones on the basis of a noise reference given by the other microphone sensor; [0017], the de-noising means receiving as input the samples of the speech signals delivered by the two microphone sensors and delivering as output a de-noised speech signal representative of the speech uttered by the user of the equipment).” 
claim 3 (dependent on claim 2), VITTE in view of ERKELENS further discloses “wherein the observed signal is a signal obtained by frequency-transforming an acoustic signal collected by the microphone, and a difference of two arrival times is equal to or more than a shift width of the frequency transformation (ERKELENS, [0012], a probability density function (PDF) of a fast Fourier transform (FFT) coefficient <read on frequency transformation> of the primary channel of the audio signal may be modeled; VITTE, [0018], a delay <read on time difference which depends on microphone placement as design parameter> shorter than the sampling period); the arrival times being an arrival 2Docket No. 521287USPreliminary Amendmenttime of the noise from the noise source to the predetermined microphone and an arrival time of the noise from the noise source to the freely selected microphone (VITTE, [0018], the adaptive filter is a fractional delay filter suitable for modeling a delay <read on time difference between two arrival times>).”  
Claims 12, 14 (similar in scope to claims 1, 1) are rejected under the same rationale as applied above for claims 1, 1.  
 				Conclusion
4.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG-TZER TZENG whose telephone number is (571)272-4609. The examiner can normally be reached on M-F (8:00-5:30). The fax phone number where this application or proceeding is assigned is 571-273-4609.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir (SPE) can be reached on (571)272-7799.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 

/FENG-TZER TZENG/	3/1/2021

Primary Examiner, Art Unit 2659